Allowable Subject Matter
Claims 1-2, 4, 6, 8-9, 11-12, 14-16, 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “a reference image database that stores a plurality of reference images of a plurality of item types, wherein each reference image of the plurality of reference images is associated with an item description; and determining whether the item description of the at least one of the one or more reference images matches at least a portion of the shipment data that is indicative of the expected content of the shipment package”;
 	The present invention discloses a system and method for unobscuring a demand level for airline seats.  The allowable feature of “a reference image database that stores comprising a plurality of reference images of a plurality of item types, wherein each reference image of the plurality of reference images is associated with an item description; and determining whether the item description of the at least one of the one or more reference images matches at least a portion of the shipment data that is indicative of the expected content of the shipment package” is not disclosed by any prior art reference.  The closest prior art, Graybill et al (US 9686481), discloses systems and methods that use radiographic imaging, or X-ray imaging, to identify information regarding the contents of a container or other sealed object without having to open the container or the sealed object. The next closest prior art, Skaaksrud (US 20150339862 Al), discloses systems and methods that detect a package type of a package deposited within a logistics receptacle, where an interaction sensor in the logistics receptacle detects when the package is provided to the receptacle, an image sensor is activated to capture an image corresponding to at least a part of one side of the package, and the image is then processed to determine a pattern match related to the package type, where the package's type is identified based upon the determined pattern match.  The next closest prior art, Xie et al, (US 20170132492 Al) discloses system and methods for performing context-based image recognition, which includes comparing a first and second reference region of a reference image with a first and second region of a first captured image to determine a first and second match value, and in response to determining the first and second match values satisfy a first and second threshold: associating the first captured image with a product associated with the first reference image, the product being associated with a plurality of second reference images stored in the database.  However, Graybill et al, Skaaksrud, and Xie et al all fail to disclose the feature of  “a reference image database that stores a plurality of reference images of a plurality of item types, wherein each reference image of the plurality of reference images is associated with an item description; and determining whether the item description of the at least one of the one or more reference images matches at least a portion of the shipment data that is indicative of the expected content of the shipment package”.  This distinct feature has been added to independent claims 1, 11, 14, and 20, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 13, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628